                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                            MISSOULA DIVISION


 COLUMBIA FALLS ALUMINUM                            CV 18–131–M–DWM
 COMPANY, LLC,

               Plaintiff,
                                                            ORDER
        vs.

 ATLANTIC RICHFIELD COMPANY,

               Defendant.


      At the Court’s direction, the parties have stipulated to the admission of

certain demonstrative exhibits used at trial and provided those exhibits to the

Clerk. Accordingly,

      IT IS ORDERED that Exhibits 871 and 1278 are ADMITTED without

objection as demonstrative exhibits in the case. The Clerk is directed to file them

with the trial exhibits in the case.
           15th day of July, 2021.
DATED this ___



                                       ___________________________ 13:55PM
                                       Donald W. Molloy, District Judge
                                       United States District Court
